IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                               No. 99-21053
                             Summary Calendar



UNITED STATES OF AMERICA, EX REL., JACK J. GRYNBERG,

                                                Plaintiff-Appellant,

versus

GPM GAS CORPORATION; PHILLIPS PIPELINE CO.,

                                                Defendants-Appellees.

                         - - - - - - - - - -
            Appeal from the United States District Court
                 for the Southern District of Texas
                        USDC No. H-97-CV-2484
                         - - - - - - - - - -
                           November 9, 2001

Before JONES, SMITH and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

           Jack J. Grynberg, relator, appeals from the district

court’s dismissal of his qui tam lawsuit under the False Claims Act

(“FCA”), 31 U.S.C. § 3729, et seq.            Grynberg sued the defendant

companies on behalf of the Government, seeking to recover a portion

of   natural   gas   royalties   owed   the    Government,   based   on   the

defendants’ having allegedly mismeasured and falsely reported the

volume and heating content of gas they produced on Indian lands.

The district court dismissed the action pursuant to United States

ex rel. Riley v. St. Luke’s Episcopal Hospital, 982 F. Supp. 1261


      *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 99-21053
                                  -2-

(S.D. Tex. 1997) (“Riley I”), indicating that Grynberg lacked

standing under Article III of the Constitution to bring a lawsuit

on behalf of the Government.

           Both the relator and the defendants now acknowledge that

both the Supreme Court and the Fifth Circuit sitting en banc have

since recognized that a private citizen has standing to file an FCA

complaint under the FCA’s qui tam provisions.            See Vermont Agency

of Natural Resources v. United States ex rel. Stevens, 529 U.S.

765, 778 (2000); Riley v. St. Luke’s Episcopal Hosp., 252 F.3d 749,

752 (5th Cir. 2001) (“Riley III”).         Moreover, the defendants admit

that   Riley   III   forecloses    their     contentions   that     the   FCA’s

qui tam provisions violate the Take Care and Appointments Clauses

of Article II of the Constitution.         See Riley III, 252 F.3d at 758.

           Accordingly,    the    decision    of   the   district    court   is

REVERSED and this case is REMANDED to the district court for

further proceedings.

           REVERSED AND REMANDED.